Citation Nr: 0006025	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-24 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for the residuals of a 
right eye injury.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for a skin disorder 
variously characterized as including scars, nodules, lesions, 
and tumors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1970 to December 
1971.  For service in the Republic of Vietnam, he was awarded 
the Combat Infantryman Badge and the Air Medal, among others. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision and 
other subsequent rating actions issued by the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which have denied entitlement to the benefit 
sought on appeal.  While the veteran initially sought a 
travel board hearing, that request was later revoked in 
November 1998.  The first four issues listed above are 
decided herein; the remaining issue regarding a possible skin 
disorder is remanded.  


FINDINGS OF FACT

1.  There is no competent evidence tending to link any 
current right knee disability to any incident of the 
veteran's military service.

2.  There is no competent evidence tending to link any 
current right eye disability to any incident of the veteran's 
military service.

3.  There is no competent evidence tending to link 
hypertension, first diagnosed many years after service, to 
any incident of the veteran's military service.

4.  There is no competent evidence tending to link a stomach 
disorder, first diagnosed many years after service, to any 
incident of the veteran's military service.

5.  The veteran had chronic skin problems during service and 
he is shown to have had intermittent dermatological problems 
after service.


CONCLUSIONS OF LAW

1.  Claims for service connection for disorders of the right 
knee, right eye, hypertension, and a stomach disorder are not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103(a), 5107(a), 7105(d)(5) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (1999).

2.  The claim for service connection for a skin disorder 
characterized as scars, nodules, lesions, tumors is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  A person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  The Court of 
Appeals for Veterans Claims (Court) has provided that a well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such claim need not 
be conclusive but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony because lay 
persons are not competent to offer expert medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held 
that for a veteran's claim for service connection to be well 
grounded, there must be competent evidence of:  (1) Current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of a disease or injury in the form of lay or 
medical evidence; and (3) a nexus or evidence of causal 
connection between in-service injury or disease and current 
disability in the form of medical evidence.

The Court has also held that, without competent clinical 
evidence establishing the existence of current disability, 
the claim for service connection cannot be well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A claim 
that is not well grounded does not present a question of fact 
or law over which the Board has jurisdiction.  38 U.S.C.A. 
§ 7105(d)(5); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain chronic disabilities, such as arthritis or 
cardiovascular-renal disease (including hypertension), or 
peptic ulcers, if such disease is competently demonstrated to 
have become manifest to a compensable degree within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin, 
such as Agent Orange, unless there is affirmative evidence to 
establish the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6).  Regulations 
also provide a list of diseases that are considered to be 
associated with herbicide exposure for purposes of 
presumptive service connection.  The following diseases shall 
be service connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, and provided further 
that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  
Chloracne or other acneiform disease consistent with 
chloracne, Hodgkin's disease or non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft tissue sarcoma, multiple 
myeloma, and certain respiratory cancers.  Where chloracne or 
other acneiform disease consistent with chloracne or 
porphyria cutanea tarda becomes manifest to a compensable 
degree within one year of the last date on which the veteran 
was exposed to an herbicide agent during active service; 
where any respiratory cancer becomes manifest to a 
compensable degree within 30 years of the last date on which 
the veteran was exposed to an herbicide agent during active 
service; and where Hodgkin's disease, non-Hodgkin's lymphoma, 
soft tissue sarcoma, or multiple myeloma becomes manifest to 
a compensable degree at anytime after service:  Service 
incurrence will be presumed.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  If a veteran served in Vietnam during the Vietnam 
Era, exposure to Agent Orange will presumed if the veteran 
later develops a disease associated with Agent Orange 
exposure (within the requisite time limits).  

Additionally, the VA Secretary announced in the Federal 
Register in January 1994 that a presumption of service 
connection based on exposure to herbicides in Vietnam was not 
warranted for certain conditions which are not specifically 
determined to have a presumption of service connection.  59 
Fed. Reg. 341 (1994).  The law provides presumptions of 
service connection for certain specifically identified 
diseases and the presumption is applicable only to those 
diseases.  The Board does not have the authority to extend 
such presumptions to any other diseases than those listed.  
Nonetheless, the U.S. Court of Appeals for the Federal 
Circuit determined that these regulations do not preclude a 
veteran from establishing service connection for disease 
related to herbicides including Agent Orange with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  However, as previously stated, evidence of 
direct causation related to herbicide agents must be in the 
form of competent clinical evidence which is otherwise 
required to set forth well-grounded claims.

Facts:  The veteran's March 1970 physical examination for 
entrance onto active duty noted that the veteran had a 
painful plantar wart on his left foot.  In the accompanying 
report of medical history completed by the veteran himself, 
the veteran indicated that he had a prior history of broken 
bones and "foot trouble."  In addressing the veteran's 
medical history, service physicians documented that the 
veteran had had, prior to service, a fractured left ankle and 
a plantar wart of the left foot.  There was no other 
abnormality noted.  In August 1970, the veteran complained of 
a rash on his arms and warts were also noted.  This entry 
noted that the veteran was "leaving today," which might be 
indicative that he complained of a rash of the arms prior to 
his transfer to Vietnam.

In October 1970, it was noted that the veteran had a "long 
hx" (history) of periodic swelling of the right knee with 
exercising "dating back to time when he struck [the knee with 
a] hammer as carpenter prior to Army."  Several days later, 
it was noted that the veteran had boils on his left forearm 
which were lanced and he was returned to duty.  Also in late 
October 1970, it was noted that the veteran had boil 
incisions which were dressed with antibiotics and bandages.  
About two weeks later, the veteran went to battalion aid with 
a stye on the left eye which was swollen and painful with 
infection.  Treatment included infection drainage, irrigation 
and topical applications.  By early November 1970, the 
veteran was noted to have styes on both eyes and he was 
referred to a surgical clinic.  In early November 1970, upon 
examination at the 85th Evacuation Hospital, the veteran's 
visual acuity was noted to be 20/20 bilaterally.  However, 
there also was recurrent bilateral internal hordeolum but 
with full ocular vision and clear corneas.  The veteran was 
admitted.  About a week later, it was noted that this problem 
was essentially cleared.  The veteran was to be provided a 
temporary profile for one month.  It was also therein noted 
that he had several episodes of recurrence of multiple 
abscesses on his forearms.  The diagnosis from admission was 
internal hordeolum of the right upper lid and multiple boils 
of both forearms.

In December 1970, there was still a complaint of hordeolum of 
the right eye.  In January 1971, it was documented that there 
was another stye developed on the right lower eyelid.  
Treatment continued with antiseptic/antibiotic and heat pads.  
He was readmitted to an evacuation hospital with continuing 
treatment and a temporary profile was recommended to be 
continued for two months.  In late January, the veteran 
complained of a skin disorder on the bottom of his left foot 
and back.

In February 1971, the veteran had another recurrence of upper 
and lower nasal aspect eyelid swelling.  The veteran's 
transfer from Vietnam as a result of this problem was 
discussed.  A hospitalization report noted that this was the 
veteran's fourth admission and the admission diagnosis was 
recurrent internal and external hordeolum of the right lower 
and upper eyelids.  This report also noted that the veteran 
had had multiple boils of the upper extremities as well.  
However, physical examination was unremarkable except for eye 
examinations showing acute draining styes of the right upper 
and lower eyelids.  The remainder of the ocular examination 
was negative.  It was noted that based on repeated 
hospitalizations, the veteran was not considered fit for duty 
in Vietnam.  Previous and current laboratory studies and 
"GTT" were negative.  It was also noted that the veteran had 
fractured his ankle in "1962."  Examination of the eye was 
otherwise normal except for the recurrent styes.

In September 1971, the veteran complained of sores on his 
left foot for three months and on his leg.  A skin scraping 
laboratory study was interpreted as being negative.  In 
October 1971, the veteran was noted to have had bilateral, 
bottom of foot eczematous reactions in Korea in early August 
1971.  This cleared with some unknown red medicine but three 
weeks ago he noted two boils on the left calf and a 
dermatitis on the soles and bottom of his toes of his left 
foot.  It stated that he "never has had boils before."  
Examination revealed two large crusted boils on the left calf 
which were healing and there was a cracking, moist dermatitis 
of the midsole and bottom of the toes of the left foot.  The 
impression was resolving boils of the calf and a dermatitis 
of the foot. One week later, there was much clearing of the 
boils and almost complete clearing of the dermatosis of the 
feet.  By November 1971, it was noted that a rash had 
cleared.  

The physical examination for service separation in November 
1971 did not clearly identify any abnormality.  However, 
there was an unexplained checkmark of abnormal regarding the 
eyes and with reference to identifying body marks, scars, 
tattoos.  The veteran's vision was noted to be 20/20 
bilaterally and the only mention of the eyes on the 
accompanying report of medical history was the prior eye 
infection which had occurred in Vietnam.  Also noted was a 
pre-service left ankle fracture.  At the time of his 
separation from service, in the report of medical history 
completed by the veteran himself, the veteran did not 
affirmatively note any form of eye trouble, any form of skin 
disease, any form of high or low blood pressure or other 
heart trouble, any cramps in his legs, any stomach, liver or 
intestinal trouble, any tumor, growth, cyst, or cancer, any 
bone, joint or other deformity, any lameness, any form of 
trick or locked knee, any foot trouble, or any nervous 
trouble of any sort.

In September 1992, 20 years after the veteran was separated 
from service, he first filed a claim for VA disability 
benefits.  He claimed skin disorders including cellulitis on 
numerous occasions, requiring surgery to his arms and eyes.  
He also claimed that his eye was injured by running into 
bamboo for which he was extracted from the field and taken 
for immediate treatment to an evacuation hospital.  He said 
that he had severe jungle rot, and that it was possible that 
his skin disorders in Vietnam and since that time were from 
Agent Orange exposure.  A friend and fellow serviceman (AH) 
wrote that he had served in the same squad with the veteran's 
unit in Vietnam.  He wrote that the veteran had been injured 
with a punji stick (bamboo) to his eye and that he had 
recurrent episodes of infection to his eyes and hand.  He 
said that on several occasions the veteran also had 
infections and rashes over his body.  In July 1993, the 
veteran wrote that he had received treatment after service 
from Kaiser Permanente.  He said that he had essentially 
self-treated problems with skin disorders and had seen no 
need to bring these problems to the attention of Kaiser "due 
to the infrequency of the problem."  

There are on file private records of the veteran's treatment 
at the Antelope Valley Hospital Medical Center where, in 
February 1979, it was reported that he had had an abnormal 
electrocardiogram with nonspecific T-wave changes.  There 
were associated complaints of occasional chest pain.  In 
March 1982, records from this facility note that the lung 
fields were clear and the heart was not enlarged.  Another 
electrocardiogram from March 1982 found certain specific 
abnormalities but the remainder of the electrocardiogram was 
normal.

A June 1981 Kaiser Permanente outpatient treatment record 
notes the veteran's complaint of a painful right knee.  He 
reported having injured that knee "12" years ago (which would 
be 1969, prior to service).  This record entry also noted the 
ganglion cyst of the right knee of more recent onset.  

A physical examination performed at a Kaiser Foundation 
hospital in August 1981 contained the veteran's chief 
complaint of a nodule having developed on his right knee 
about 2 1/2 months earlier which had persisted with some 
discomfort.  The nodule was thought to be a ganglion cyst and 
it was recommended that it be surgically removed.  Past 
medical history was noted to contain no serious medical 
illness.  Blood pressure was 120/80 and there was no disorder 
noted of the eyes, skin, knees, abdomen or stomach.  The 
veteran was noted to have a 1.5-centimeter cystic nodule of 
the right knee which was surgically removed without apparent 
incident or documented residual.  

An April 1982 private outpatient treatment record contains 
the veteran's complaint of stomach and chest pain which had 
started that afternoon.  The assessment from examination was 
probable gastroenteritis.  A May 1982 laboratory gallbladder 
series showed no evidence of gallstone and an upper 
gastrointestinal series noted that the esophagus was normal 
and the stomach showed no evidence of ulcer crater.  The 
duodenal bulb showed marked spasm with deformity.  There was 
a suggestion of a small collection of barium in the center of 
the duodenal bulb representing duodenal ulcer disease.

In July 1993, the veteran was provided with a VA eye 
examination.  The report of this examination reflects that 
the veteran reported that he had had problems with cellulitis 
and drainage of infections during service.  However, this 
examination noted that all aspects of the eye were normal.  
There was no evidence of cataracts.  Intraocular pressure was 
normal.  The optic nerve was normal and there was no optic 
atrophy.  The diagnosis was a normal ocular examination.  

In August 1993, the veteran was provided a VA general medical 
examination.  The report of this examination reflects the 
veteran's own complaints that he got fungal infections of the 
feet, and occasional skin rash of the chest, neck and groin 
areas, and also his statement that he had had a benign lesion 
removed from a vocal cord in 1988.  However, his skin was 
noted to be clear upon current examination, except there was 
a small lesion on or near the abdomen.  This report also 
noted no history of angina, dyspnea or edema, but there was a 
history of hypertension off and on for "several years" for 
which he did not take any medication.  Under digestive 
system, it was noted that the veteran had heartburn off and 
on and that he was taking Tagamet for duodenal ulcer.  He had 
no nausea or vomiting.  The abdomen was soft and the liver 
and spleen were not palpable.  The musculoskeletal system was 
noted to be entirely within normal limits.  

In May 1994, a lay co-worker since July 1986 wrote that she 
had observed that the veteran had scars.  That same month, 
the veteran's spouse since January 1972 (after service) wrote 
a statement confirming that the veteran had a knee injury 
prior to service.  She argued that that knee injury was 
aggravated during active service.  She also identified scars 
which she had observed.  She said that ever since they had 
been married he had had "hypertensive behavior and symptoms."  
She stated that since they had been married, the veteran had 
had "ulcers and gastritis."

In his May 1994 substantive appeal, the veteran wrote that he 
did indeed injure his knee prior to military service by 
striking it very hard with a hammer.  He said that this knee 
was examined during military service.  He wrote that in 1973 
he had a right knee examination and that he had ongoing 
problems with the knee and that he currently had another 
ganglion cyst on it.  It was his opinion that his pre-service 
knee injury was aggravated during service.  Regarding his 
claim for service connection for an eye injury, he wrote that 
"although there are no current known residuals or such from 
the time of separation from military service," he believed he 
should still have a zero percent evaluation in the event of 
future problems.  He said he had had "some" styes since 
separation that did not need medical attention.  He wrote 
that he had minor scars on the exterior of an eye as well as 
on the right elbow and left forearm.  He said that his eye 
was not injured by a punji stick but was injured from being 
struck by bamboo.  He wrote that hypertension and duodenal 
ulcer were present within one year from the date of 
separation yet not detected until he went to the hospital and 
Kaiser diagnosed it.  

A Lancaster Community Hospital record from January 1997 noted 
that the veteran had abdominal pain, rule out acute 
cholecystitis.

Finally, in June 1998, the veteran was provided another VA 
general medical examination.  He was working full time as a 
computer/electronic technician.  He reported a suspected or 
definite myocardial infarction in the 1980's.  He indicated 
that he had hypertension, "not often."  There was also a 
history of multiple lipoma resections and he reported redness 
in his neck, groin and rectal areas.  There was a history of 
duodenal ulcer in the 1980's and he reported right knee 
surgery including arthroscopy in the 1980's and again in 
1994.  He reported occasional left knee pain with weight 
bearing.  Physical examination resulted in findings that the 
skin was minimally abnormal as there was a very slight 
erythema in the anterior neck.  No obvious scarring was 
noted.  The eyes were normal externally and reactive to light 
and visual fields were grossly normal and the fundus 
examination was normal.  There were no obvious scars noted in 
the eyes.  Musculoskeletal examination was normal except for 
a scar at the right knee.  There was no edema or 
varicosities.  The feet were normal.  Neurologic examination 
was normal and coordination and motor function and reflexes 
were normal and symmetric.  Cardiac size was observed to be 
at the upper limit of normal and there was a slightly 
prominent main pulmonary artery.  An electrocardiogram 
revealed an old inferior/posterior infarction with possible 
lateral extension.  Overall, the veteran appeared healthy.  
There was minimal erythema in his anterior neck and there was 
also a clinically insignificant, nondisfiguring and quite 
tiny scar at the lateral canthus of the right eye.  
Presently, blood pressure was normal and there was no 
evidence of congestive heart failure.

Analysis:  First, the Board finds that the veteran's claim 
for service connection for a right knee disorder is not well 
grounded.  While a right knee disorder was not identified in 
the service entrance physical examination, the only mention 
of the veteran's right knee at any time during service in 
October 1970 contains the veteran's clear report of a long 
history of periodic right knee swelling related to an injury 
where he struck his own knee with a hammer while working as a 
carpenter prior to service.  However, there is simply no 
clinical finding or diagnoses of any particular right knee 
pathology or any identifiable right knee disorder at any time 
during or for many years after active military service.  The 
physical examination for service separation contained no 
complaint, finding, diagnosis or history of a right knee 
disorder.  The fact that the veteran injured his right knee 
prior to service is corroborated in post service statements 
submitted by both the veteran and his spouse.  Nonetheless, 
neither the veteran nor his spouse nor any other lay witness 
is competent to offer a medical opinion concluding that a 
pre-service right knee injury was permanently increased in 
severity (meaning aggravated) during service.  The only 
opinions supporting such theory are lay opinions submitted by 
the veteran and lay witnesses.  This evidence is not 
competent and is certainly not supported by any clinical 
evidence on file.  

Whether or not the veteran had a pre-service right knee 
injury, no identifiable or discrete right knee disability is 
identified at any time during service and the veteran's own 
report of having occasional swelling of the right knee during 
service does not equate to a clinical diagnosis.  The fact is 
that all that is shown is that sometime in the mid-1980's and 
again in 1994, the veteran reported receiving right knee 
arthroscopic surgery.  However, he does not contend that 
records of those surgeries relate right knee disability to 
any incident of service, and no clinical or other competent 
evidence on file relates any form of present right knee 
disability or right knee arthroscopic surgery or any present 
residuals of that surgery to any incident, injury or disease 
of active service.  While the veteran is at present status-
post two right knee arthroscopic surgeries, there is in fact 
no presently identified right knee disorder.  Collectively, 
there is no competent evidence of right knee disability 
during service, there is no such evidence showing a permanent 
increase in severity during service of a pre-service right 
knee injury, there is no such evidence relating post-service 
right knee surgeries to any incident of service, and there is 
no clear evidence of any current right knee disability.  
Accordingly, the veteran's claim for service connection for a 
right knee disorder is not well grounded.

Next, the Board finds the veteran's claim for service 
connection for a right eye injury is not well grounded.  
Although one lay witness said that the veteran's eye was 
injured with a punji stick, the veteran himself contradicted 
this statement and said that his eye was injured with bamboo 
but not a punji stick.  However, the service medical records 
do not corroborate any traumatic injury of either eye.  
Rather, what is clearly documented is that the veteran had 
recurrences of right and bilateral hordeolums or styes on 
both upper and lower eyelids and near the eyes on several 
occasions for which he was hospitalized and for which he was 
apparently returned early from overseas service.  While the 
service separation examination noted the eyes as abnormal, 
that notation was entirely related to the recurrent 
infections at and around the eyelids; there was no disability 
of either eye documented in that examination report.  The 
veteran himself noted no eye trouble in the medical history 
he completed at the time of service separation.  
Significantly, there is simply no diagnosis of any currently 
existing right eye disorder of any kind.  All post-service 
eye examinations on file are essentially normal and no 
clinical evidence shows that the veteran has any chronic 
residuals at present as a result of the in-service 
hordeolums.  Accordingly, in the absence of medical evidence 
of a current right eye disability, this claim is not well 
grounded.

Next, the veteran's claim for service connection for 
hypertension is not well grounded because there was no 
clinical finding of hypertension at any time during or for 
many years after service, and the first findings of 
hypertension remote from service have in no way been 
clinically or otherwise competently related to any incident, 
injury or disease of active service or to any service-
connected disability.  There is no diagnosis of high blood 
pressure or hypertension at any time during service.  The 
first notations of an abnormal electrocardiogram are 
contained in private medical records from February 1979, some 
seven years after service separation and these records do not 
specifically identify or diagnose hypertension.  A private 
medical examination of August 1981 failed to in any way 
identify hypertension or high blood pressure. 

The first clinical mention of hypertension "off and on" is 
contained in the August 1993 VA examination, over 20 years 
after service separation.  At the time of the June 1998 VA 
examination, the veteran was not actually found to be 
hypertensive and he was not taking any medication.  The only 
evidence that the veteran had hypertension at any time during 
or within one year after service consists of statements 
submitted by the veteran and his spouse which claim that the 
veteran had hypertensive symptoms during that time even 
though an actual clinical diagnosis was not forthcoming for 
many years.  As stated above, neither the veteran nor his 
spouse nor any other lay person is competent to offer a 
clinical opinion as to the probable time of onset of 
hypertension.  This is pure speculation, especially 
considering that the veteran's hypertension appears to be 
intermittent, even without medication.  The first clinical 
notations of intermittent hypertension are from many years 
after service and no clinical or other competent evidence on 
file relates the onset of hypertension to any incident, 
injury or disease of service nor does any competent or 
clinical evidence on file relate the onset of hypertension to 
any service-connected disability such as post-traumatic 
stress disorder (PTSD).  Again, for such a causal connection 
to be established, there would have to be clinical competent 
evidence establishing the fact.  There is no such clinical or 
other competent evidence on file so the veteran's claim for 
service connection for hypertension is not well grounded.

Finally, the veteran's claim for service connection for a 
stomach disorder is not well grounded because no stomach 
disorder was clinically identified at any time during service 
or for many years thereafter.  The first clinical history of 
duodenal ulcer is from the early 1980's, approximately 10 
years after the veteran was separated from service, and no 
clinical evidence from that time or thereafter in any way 
competently relates a stomach or gastrointestinal problem or 
a duodenal ulcer first shown many years after service to any 
incident, injury or disease of active service or to any 
service-connected disability.  The veteran's own opinion that 
he had onset of duodenal ulcer in the first year after 
service is not competent evidence.  Similarly, any opinion by 
the veteran that a duodenal ulcer resulted from PTSD or other 
service-connected disability is equally incompetent.  For 
this claim to be well grounded, there would have to be 
clinical evidence showing the actual onset of a 
gastrointestinal or stomach disorder or duodenal ulcer during 
or within one year after service, or there would have to be 
such competent clinical evidence establishing that the onset 
of duodenal ulcer, 10 years after service, was causally 
related to incidents of service or to service-connected 
disability itself.  Without such evidence, the claim for 
service connection for stomach or gastrointestinal disorder 
or for duodenal ulcer is not well grounded.

It is clear from a review of the evidence as described above 
that the veteran had chronic and recurrent dermatological 
problems during service.  While overseas, he had chronic and 
recurrent internal and external hordeolums on the upper and 
lower eyelids and adjacent to the eyes which required 
repeated hospitalizations and resulted in his early return 
from overseas.  While the veteran is clearly documented to 
have had a painful plantar wart of the left foot prior to 
service, he is also shown to have had dermatological problems 
of his feet during service as well.

Available post-service treatment records reveal that the 
veteran has had some recurrences of rashes or other 
dermatological problems in the areas of the groin, neck and 
back.  The veteran is also noted to have had a ganglion cyst 
at the right knee (which may have recurred following previous 
removal) and some sort of lesion on his vocal cord which was 
surgically removed.  While the August 1993 general medical 
examination noted a history of recurrence of rashes about the 
groin, there was no acute infection at the time of that 
examination.  At the time of the June 1998 VA examination, 
the skin was minimally abnormal with slight erythema in the 
anterior neck.  In short, the veteran had chronic 
dermatological problems during service and has had sufficient 
intermittent skin problems after service to warrant a finding 
that the claim is well grounded.  

Because the claim of entitlement to service connection for a 
skin disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy, supra.  As 
will be set forth in the remand portion of this decision, the 
Board is of the opinion that a medical examination of the 
veteran would materially assist in the adjudication of his 
appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the Board concludes that a REMAND is necessary 
for a full and fair adjudication of the veteran's appeal as 
to this claim.

The veteran has also argued that he has disabilities which 
are attributable to his exposure to Agent Orange in service.  
Again, the skin disorder/dermatological aspect of this case 
will be remanded to the RO for additional examination.  
However, claims for service connection involving the 
veteran's right knee, right eye, hypertension, and stomach do 
not include any diseases associated by regulation with 
exposure to herbicide agents including Agent Orange.  Those 
diseases are listed in detail above and none of the veteran's 
claims for service connection just discussed involve 
disabilities which are in any way presumptively related to 
exposure to Agent Orange.  Moreover, the veteran has not 
submitted any competent or clinical evidence which directly 
relates any presently identified disability to actual 
exposure to herbicide agents including Agent Orange during 
service in Vietnam.  Accordingly, no award of service 
connection for any disease which may be presumed to have been 
incurred from Agent Orange exposure nor any disability which 
is actually clinically proved to be related to Agent Orange 
exposure is warranted.

Other Matters:  Although where claims are not well grounded 
VA does not have a statutory duty to assist the claimant in 
developing facts pertinent to the claim or claims, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise claimants of 
the evidence needed to complete the application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with the VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the RO has fulfilled its obligation under § 5103(a) in 
that the statements of the case have clearly advised the 
veteran of the evidence necessary to support his claims.  
Furthermore, by this decision, this Board is informing the 
veteran of the evidence that is lacking and which is 
necessary to make his claims well grounded.


ORDER

Entitlement to service connection for right knee disorder is 
denied.

Entitlement to service connection for the residuals of a 
right eye injury is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a stomach disorder, 
including duodenal ulcer, is denied.

The claim of entitlement to service connection for a skin 
disorder is well grounded.  To this extent only, the appeal 
as to this issue is granted.


REMAND

While the veteran apparently endeavored to produce certain 
post-service treatment records, it is not clear that all such 
records have been produced for review.  The Board further 
finds that the veteran should be provided a dermatological 
examination, with a review of the claims folder, for the 
purpose of determining whether the veteran has any chronic 
skin disorders at present which are in any way related to 
service including possible exposure to Agent Orange.  It is 
also clear that the veteran had certain surgical lancing of 
boils during service and one lay witness has corroborated the 
veteran's claim that he has scars which are related to 
service.  Any actual scars which are indeed related to 
service should be clearly identified for evaluation purposes 
during the dermatological examination.

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should invite the veteran to 
submit any additional private medical 
evidence he may have or be able to obtain 
which document ongoing and chronic 
dermatological disorders of any type from 
after service (for example, the medical 
evidence surrounding the purported 
removal of a benign lesion on a vocal 
cord in 1988).  The veteran should also 
identify whether he has received any 
treatment for dermatological problems 
with any VA facility.  The RO should 
request copies of all such records which 
are not already on file.

2.  After completion of the above 
development, the veteran should be 
afforded a dermatological examination.  
The veteran's claims folder must be 
forwarded to the dermatologist for review 
and the dermatologist's report of 
examination must state that the veteran's 
claims folder was available and was 
actually reviewed in the report itself.  
The dermatologist's attention is directed 
to the service medical records which, as 
noted above, reflect recurrences of 
internal and external hordeolums, boils 
of the forearms and legs and a rash of 
the feet.  The VA dermatologist's 
attention is also directed to post-
service private and VA treatment records 
which also note that the veteran has had 
rashes on and about the groin, neck and 
back, additional boils, a benign lesion 
on the vocal cords (which was excised), a 
ganglion cyst at the right knee (which 
was also excised), and the veteran's 
ongoing complaints of various skin 
disorders.  Additionally, the veteran is 
shown to have had boils of the upper and 
lower extremities which were lanced 
during service and which may have 
resulted in scars which must be 
specifically identified.  Only scars 
which occurred during service or which 
are related to incidents of service 
should be identified.  The VA 
dermatologist, having reviewed all of the 
veteran's clinical history, is requested 
to conduct a comprehensive dermatological 
examination to determine whether the 
veteran has any chronic dermatological 
disorder and, if so, to opine as to 
whether it is more, less, or equally 
probable that such disorder is related to 
any incident, injury or disease of active 
service.  Finally, the veteran has also 
complained that he has neurological 
deficits of the arms and legs which are 
somehow intertwined with complaints of 
chronic skin or other dermatological 
disorders.  The dermatologist should 
evaluate such complaint and, if 
necessary, request that the veteran be 
provided a separate neurological 
examination (with claims folder review), 
if such examination is reasonably called 
for by the dermatologist's examination 
results.

3.  After completion of the above 
development, the RO must first ensure 
that all development called for above has 
been completed to the extent practicable.  
This means, among other things, that the 
VA dermatological examination must state 
that the veteran's claims folder was 
available and was actually reviewed in 
conjunction with the examination.  The 
examination must be returned for 
corrective action if it fails to state 
this or to otherwise address those issues 
discussed in the paragraph next above.  
Thereafter, the RO should again address 
the issue remaining on appeal and if it 
is not resolved to the veteran's 
satisfaction, should issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

